DETAILED ACTION
An amendment was received and entered on 10/19/2020.
Claims 12 and 13 were canceled.
Claims 1-11 and 14-20 remain pending.
Applicant’s election of Group III, claims 15-20, and the species of siRNA and sorafenib is acknowledged. After further consideration, the requirement to elect an anticancer agent in claim 20 is withdrawn.  
Claims 1-11 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2020.
Claims 15-20 are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, i.e. KR10-2017-0034642. However, no certified translation of this document has been supplied, therefore the effective filing date of the instant claims is considered to be 3/20/2018. As a result, KR20170095107A, published 8/22/2017 is available as prior art. See 213.04

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See paragraph 107 on page 35, and paragraph 114 on page 38. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Drawings
Figs. 3(A-F), 8C, and 9(A-E) are objected to because they are of insufficient resolution and cannot be interpreted.

Claim Objections
Claim 20 is objected to because “Etoposide” is unnecessarily capitalized.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 16 and 17 are drawn to methods of treating sorafenib resistant cancer by administering an agent that inhibits expression of SULF2.  The specification states that  “resistant cancer" means cancer which has extremely low susceptibility to chemotherapy or radiation therapy and symptoms of which are not improved, alleviated, relieved or treated by the above-mentioned therapy.   
The state of the art of treating sorafenib resistant cancer is considered to be highly unpredictable because the prior art shows that preclinical results indicating successful treatment of sorafenib resistant cancer did not translate to success in actual disease.  Llovet et al (J Clin Oncol 31:3509-3516, 2013) taught that brivanib is a selective dual inhibitor of VEGF and FGF receptor tyrosine kinases that has potent antiangiogenic and antiproliferative effects on tumor cells from various tumor types, including liver. In addition, brivanib has demonstrated antitumor activity in xenograft hepatocellular carcinoma (HCC) models resistant to sorafenib, and antitumor effects in a sorafenib resistant transgenic mouse model of pancreatic neuroendocrine tumors. Also, In a phase II study in patients with advanced HCC who had progressed after prior antiangiogenic therapy (primarily sorafenib), brivanib had an objective response rate (ORR) of 11%, disease control rate (DCR) of 72% based on post hoc analysis using 
It is noted that brivanib inhibits VEGF and FGF signaling (Llovet, paragraph bridging pages 3509-3510). SULF2 has been shown to promote FGF signaling (Lai et al (Hepatology. 2008 Apr; 47(4): 1211–1222, of record) at abstract), such that inhibition of SULF2 would be expected to inhibit FGF signaling, similarly to brivanib. Also, SULF2 knock out has been shown to negatively affect VEGF signaling (Takashima et al (Am J Physiol Renal Physiol 310: F395–F408, 2016) at abstract, last full paragraph on page F395 and first full paragraph on page F400). And, Rosen et al (Expert Opin. Ther. Targets (2010) 14(9): 935-949) taught that the ability of SULF2 to promote angiogenesis may be explained by to its action in mobilizing heparan sulfate proteoglycan (HSPG)-sequestered angiogenic factors including VEGF. Thus both brivanib and SULF2 inhibitors might act through similar mechanisms of interfering with FGF and VEGF signaling which provides further reason to consider the field of the invention to be unpredictable.

In view of the nature of the invention, the state and predictability in the art, and the failure to provide a working example of the invention, one of skill could not practice the claimed invention without undue experimentation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Naworth et al (US 20060063230).
Naworth taught methods of reducing tumor growth in an individual comprising: administering to the individual an effective amount of an siRNA that reduces the level of human sulfatase-2 polypeptide in a cell. See claim 17. Thus Naworth anticipates claims 15 and 18. With regard to claim 19, Naworth taught that the method can be performed using a combination of different antisense oligonucleotides directed to SULF2 mRNA.  See paragraphs 265-267.  Each different antisense molecule is considered to be a different anticancer agent that is used in combination with the other antisense molecules (anticancer agents). Therefore Naworth anticipates claim 19 as well.

Claim(s) 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hwang et al (KR20170095107A, published 8/22/2017, of record, machine translation provided).
Hwang taught a method of treating radio-resistant cancer by administration of an inhibitor of the expression of SULF2.  See abstract. The inhibitor may be an siRNA (claims 2, 3, 9, and 11, and 7th and eighth full paragraphs on page 4 of the machine translation. The inhibitor may be administered in combination with another anticancer agent such as doxorubicin, vinblastine, taxol, etoposide, cisplatin, or 5-FU. See paragraph bridging pages 5 and 6 of the machine translation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Naworth et al (US 20060063230) as applied to claims 15, 18, and 19 above and further in view of Zheng et al (GENES, CHROMOSOMES & CANCER 52:225–236 (2013), of record).
Naworth taught methods of reducing tumor growth in an individual by inhibiting tumor-induced angiogenesis comprising: administering to the individual an effective amount of an siRNA that reduces the level of human sulfatase-2 polypeptide in a cell. See abstract, paragraphs 211 and 334, and claim 17. Naworth taught that the inhibitors could be used in combination with other pharmaceutically active compounds, but did not teach any of the compounds recited in instant claim 20.
Zheng taught that OKN-007 was an inhibitor of SULF2, and has an antitumor effect in hepatocellular carcinoma cells. See title and abstract.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the SULF2 inhibitor of Naworth with the OKN-007 of Zheng because both agents inhibited SULF2. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  See MPEP 
 
Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635